Citation Nr: 0817518	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  02-13 111	)	DATE
	)
	)
On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1967 to September 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2001 rating decision by the Roanoke RO.  In a substantive 
appeal dated in July 2002, the veteran requested a Travel 
Board hearing before a Veterans Law Judge.  In September 
2003, the case was before the Board, and remanded for such 
hearing.  In November 2003 the veteran was advised by the RO 
that he had been added to the list of persons awaiting a 
Travel Board hearing.  In December 2003, he indicated that he 
instead wanted a hearing in Washington D.C.  In the interim 
he sought, and was afforded, Decision Review Officer (DRO) 
processing.  In May 2004, a hearing was held before a DRO.  A 
transcript of that hearing is associated with the record.  A 
February 2005 rating decision granted service connection for 
PTSD; the veteran appealed the 30% rating assigned.  In June 
2005 the veteran's agent (on his behalf) requested a Travel 
Board hearing.  The case was reassigned to the undersigned 
for the purpose of conducting such hearing; a Travel Board 
hearing was held before the undersigned in June 2006.  A 
transcript of that hearing is associated with the record..  
In November 2006, these matters were remanded for additional 
development.

The matter of the rating for PTSD is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if any action on his part is 
required.


FINDINGS OF FACT

Sleep apnea was not manifested in service and a preponderance 
of the evidence is against a finding that such disability is 
related to the veteran's service; the veteran's sinusitis is 
not service connected.




CONCLUSIONS OF LAW

Service connection for sleep apnea is not warranted; any 
claim of service connection for sleep apnea as secondary to 
sinusitis lacks legal merit.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

Regarding sleep apnea, February 2000, May 2001, and July 2001 
letters (prior to the decision on appeal) provided the 
veteran notice of evidence needed to support his claim, and 
advised him of his and VA's responsibilities in the 
development of the claim.  He was provided additional notice 
(including to submit relevant evidence in his possession) via 
follow-up letters in July 2004, June 20005, September 2005, 
December 2005, March 2006, and November 2006.  March 2006 
correspondence provided notice regarding disability ratings 
and effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)).

A July 2002 statement of the case (SOC) and May 2006 and 
January 2008 supplemental SOCs (SSOCs) notified the veteran 
of what the evidence showed, of the governing legal criteria, 
and of the basis for the denial of the claim.  While complete 
notice was not provided prior to the initial adjudication of 
this claim, such defect does not affect the essential 
fairness of the adjudication process.  He has received all 
critical notice, and has had ample opportunity to participate 
in the adjudicatory process.  The claim was readjudicated 
after all critical notice was provided (See January 2008 
SSOC).  

Regarding VA's duty to assist, the veteran's service medical 
records (SMRs) are associated with his claims file.  VA has 
obtained all pertinent/identified records that could be 
obtained, and all evidence constructively of record (Social 
Security Records, VA treatment records) has been secured.  
While the veteran was not afforded an examination with 
respect to sleep apnea, the Board concludes that a VA 
examination is not necessary.  38 C.F.R. § 3.159(c)(4) 
provides that an examination or opinion is necessary if the 
evidence of record is not sufficient evidence to decide the 
issue but: (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of a disability; and (B) establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  There is no evidence of sleep apnea in service and 
no competent (medical) evidence that even suggests there may 
be a nexus between the veteran's sleep apnea and his service.  
Furthermore, sinusitis is not service connected.  Under these 
circumstances, an examination for a medical nexus opinion is 
not necessary.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  Even the low threshold for a nexus examination under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) is not met.  
Evidentiary development in this matter is complete to the 
extent possible.  The veteran has not identified any 
pertinent records that are outstanding.  VA's duty to assist 
is met.  It is not prejudicial for the Board to proceed with 
appellate review.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  
II. Factual Background

The veteran's SMRs, including his service separation 
examination report, are silent for complaints, findings, or 
diagnosis pertaining to sleep apnea.  On clinical evaluation 
on separation no pertinent abnormalities were noted, and no 
pertinent medical history was reported.

At a May 2004 DRO hearing, the veteran testified that sleep 
apnea had not been diagnosed, but that he would wake himself 
up at times.  His wife testified that there were times when 
he would be in a deep sleep and would gasp for air.  She also 
noted that he snored loudly.  

An unappealed February 2005 rating decision denied the 
veteran's claim of service connection for sinusitis.

A May 2006 VA record notes that the veteran had questionable 
breathing problems at night.  In June 2006, he was seen at a 
sleep clinic to evaluate his sleeping difficulties described 
in reports from his wife that he snored, had occasional 
gasping, and some difficulty breathing while asleep.  The 
assessment was that it was difficult to determine whether the 
veteran had significant obstructive sleep apnea or simple 
snoring.  The plan was for him to undergo a full-night 
polysomnogram to determine the etiology of his severe sleep 
fragmentation.  A January 2007 polysomnographic study found 
the veteran had moderate OSA (obstructive sleep apnea) and 
snore and snore arousal.  

At the June 2006 Travel Board hearing the veteran was advised 
of what was necessary to substantiate his claim of service 
connection for sleep apnea.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
prevail on the question of service connection there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West; 13 
Vet. App. 247, 248 (1999).

Service connection shall also be granted for any disability 
which is proximately due to, the result of, or (for the 
degree of aggravation only) aggravated by, a service-
connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Sleep apnea was not manifested in service (nor is it so 
alleged), and service connection for such disability on the 
basis that it became manifest in service, and persisted, is 
not warranted.  Furthermore, there is no competent (medical) 
evidence of records that even suggests the veteran's sleep 
apnea might somehow be related directly to his service.  
Significantly, a lengthy time interval between service and 
the first postservice clinical notation of complaints or 
symptoms of the disability for which service connection is 
sought is, of itself, a factor for consideration against a 
finding that the disability is related to service.  See 
Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) (in a 
claim alleging that a disability was aggravated by service).  
The earliest documented complaint of sleep apnea was in May 
2004, more than 33 years after the veteran's discharge from 
service.  

It has been argued on the veteran's behalf that his sleep 
apnea is due to sinusitis (essentially a claim of secondary 
service connection).  A threshold legal requirement for 
establishing secondary service connection is that the primary 
disability (here sinusitis) alleged to have caused or 
aggravated the disability for which secondary service 
connection is sought (sleep apnea) must be service-connected.  
See 38 C.F.R. § 3.310.  An unappealed February 2005 rating 
decision denied service connection for sinusitis.  
Consequently, the claim of service connection for sleep apnea 
as secondary to sinusitis is legally insufficient, and must 
be denied as lacking legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The preponderance of the evidence is against this claim.  
Accordingly, it must be denied.


ORDER

Service connection for sleep apnea is denied.


REMAND

On review of the record, the Board finds that there remain 
unanswered medical questions as to the rating for the 
veteran's PTSD.  Specifically, the evidence reflects that the 
veteran has some degree of cognitive impairment (memory 
loss); there is a suggestion that the veteran his short-term 
memory loss that is due to medication that appears to have 
been prescribed to treat his PTSD.  The same (March 2007) VA 
examiner also noted that the veteran's cognitive disorder 
memory is not likely related to his PTSD.  Memory loss 
resulting from medication prescribed for PTSD would be 
considered service connected as secondary to PTSD, and 
considered in rating that disability.  [Significantly, memory 
loss is listed in the criteria for higher ratings of 50 and 
70 percent for PTSD.  See 38 C.F.R. § 4.130, Code 9411]  

Furthermore, there appears to be conflicting evidence as to 
the actual severity of the veteran's memory loss.  While it 
is noted that testing for short term memory loss revealed 
substantial memory deficit, such does not appear to have 
resulted in corresponding impairment of function (e.g., the 
veteran is reported as able to take trips alone driving for 
an hour, does not require assistance (reminders) with 
medication, etc.).  

Finally, the Board notes that the March 2007 VA examination 
was conducted by a clinical psychologist.  In its November 
2006 remand, the Board specifically requested that the 
veteran be examined by a psychiatrist.  Under Stegall v. 
West, 11 Vet. App. 268 (1998), a remand by the Board confers 
on the veteran, as a matter of law, the right to strict 
compliance with remand orders.  The U.S. Court of Appeals for 
Veterans Claims has consistently upheld this principle.  
Here, evaluation by a psychiatrist (i.e., a medical doctor) 
would appear particularly indicated, as there are 
medical/pharmacological questions to be resolved.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record 
updated copies of complete clinical 
records of all treatment the veteran has 
received for psychiatric disability since 
May 2007.  He must assist in this matter 
by identifying all sources of treatment 
and providing releases needed to secure 
any private records.  

2.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to determine the current severity of his 
PTSD, whether he has memory loss due to 
medication prescribed for PTSD (or 
otherwise related to PTSD), and the 
extent of any such memory loss.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should also be 
provided the criteria for rating PTSD.  
Any indicated tests or studies should be 
completed, and should specifically 
include testing for memory loss/degree of 
memory loss.  The examiner should 
describe all symptoms of the veteran's 
PTSD in detail, offering comment as to 
the presence or absence (and degree) of 
each symptom noted in the criteria for 
ratings above 30 percent for PTSD.  
Regarding memory loss, it is requested 
that there be specific testing as to 
whether the veteran has memory loss, and 
to determine conclusively the degree of 
the memory loss.  The examiner must also 
offer an opinion as to the etiology of 
any memory loss shown (and specifically 
if it is due to medication prescribed for 
PTSD, or otherwise related to the 
veteran's PTSD).  The examiner should 
offer an opinion as to the nature and 
degree of functional impairment that 
would be expected due to the degree of 
memory loss shown by testing (i.e., the 
impact on everyday and occupational 
activities).  The examiner should explain 
the rationale for all opinions given.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
afforded the veteran and his agent the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


